Citation Nr: 1824162	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  13-21 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to July 27, 2010, and in excess of 70 percent as of July 27, 2010, for posttraumatic stress disorder (PTSD) with concussion residuals.  

2.  Entitlement to an initial rating in excess of 20 percent for a left (major) shoulder disability.  

3.  Entitlement to an initial rating in excess of 10 percent for hemorrhoids.  

4.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from January 1990 to July 1990; from December 1990 to March 1991; and from December 2005 to November 2008.  He served in Iraq.  The Veteran had additional duty with the Marine Corps Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA) which established service connection for a not otherwise specified anxiety disorder; assigned a 30 percent rating for that disability, effective February 26, 2009; established service connection for left (major) shoulder strain; assigned a 10 percent rating for that disability, effective February 26, 2009; established service connection for hemorrhoids; assigned a zero percent rating for that disability, effective February 26, 2009; and denied a service connection for PTSD.  In June 2013, the RO recharacterized the service-connected psychiatric disability as post-traumatic stress disorder with depression and increased the rating for that disability from 30 percent to 70 percent, effective July 27, 2010.  

In March 2015, the Agency of Original Jurisdiction granted service connection for concussion residuals; assigned a 40 percent rating for that disability, effective August 11, 2011; and granted a temporary total rating under the provisions of 38 C.F.R. § 4.30 for the service-connected left shoulder disability based on convalescence following a May 2011 arthroscopic procedure, effective from May 24, 2011, to June 30, 2011.  In January 2018, the Agency of Original Jurisdiction recharacterized the service-connected psychiatric and concussion disabilities as PTSD with concussion residuals; assigned a 30 percent rating for the period from November 26, 2008 to July 26, 2010, and a 70 percent rating for the period on and after July 27, 2011, for that disability; recharacterized the service-connected left shoulder disability as left (major) shoulder strain with impingement, bicipital tendonitis, tendon tear residuals, rotator cuff tendonitis and tear residuals, subacromial/subdeltoid bursitis, and traumatic arthritis; assigned a 20 percent rating for that disability, effective November 26, 2008; granted an initial 10 percent rating for hemorrhoids, effective November 26, 2008; and denied a TDIU.  The Veteran appeared at a February 2018 videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.   


REMAND

The Veteran asserts that higher initial ratings for the service-connected psychiatric, concussion, left shoulder, and hemorrhoid disabilities and entitlement to TDIU are warranted as the service-connected disabilities make him unemployable.  

At the February 2018 Board hearing, the Veteran testified that the service-connected psychiatric, left shoulder, and hemorrhoid disabilities had increased in severity since the most recent VA examinations of record.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  Because of the Veteran's testimony as to the progression of the service-connected psychiatric, left shoulder, and hemorrhoid disabilities had increased in severity since the most recent VA examinations of record, further VA psychiatric, joint, and rectal evaluations are necessary to adequately determine the current nature and severity of the service-connected disabilities and the impact of the Veteran's vocational pursuits.  

The Veteran has reported ongoing treatment of the service-connected psychiatric, left shoulder, and hemorrhoid disabilities.  VA clinical documentation dated after September 2017 is not of record.  

VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Entitlement to TDIU requires an accurate assessment of the impairment associated with all of the service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of the service-connected psychiatric, left shoulder, and hemorrhoid disabilities, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request copies of all available records pertaining to treatment of the Veteran, not already of record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2017).  

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran including that provided after September 2017.  

3.  Schedule the Veteran for a VA psychiatric and traumatic brain injury examination to ascertain the current nature and severity of the service-connected PTSD with concussion residuals.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide an opinion as to the levels of occupational and social impairment caused by PTSD with concussion residuals and should describe the frequency and severity of symptoms resulting in those levels of impairment.  The examiner should provide an opinion as to the impact of the PTSD with concussion residuals on the Veteran's vocational pursuits and whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to the effects of the PTSD with concussion residuals and the other service-connected disabilities.  If the Veteran is felt capable of work despite the service-connected disabilities, the examiner should describe what type of work and what accommodations would be necessary due to the service-connected disabilities.  The examiner should also provide the information required to rate a claim for increased rating for traumatic brain injury.  That examination should be conducted by the appropriate specialist.

4.  Schedule the Veteran for a VA orthopedic examination in to assist in determining the current severity of the service-connected left shoulder disability.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide ranges of motion for passive and active motion, and for weight-bearing and nonweight-bearing, of the left shoulder.  The examiner should state whether there is any additional loss of left shoulder function due to painful motion, weakened motion, excess motion, fatigability, incoordination, or on flare up.  The examiner should provide an opinion as to the impact of the left shoulder disabilities on the Veteran's vocational pursuits and whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to the effects of the left shoulder disability and the other service-connected disabilities.  If the Veteran is felt capable of work despite the service-connected disabilities, the examiner should describe what type of work and what accommodations would be necessary due to the service-connected disabilities.   

5.  Schedule the Veteran for a VA examination in to assist in determining the current severity of the service-connected hemorrhoids.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should state whether there is any large, thrombotic, or irreducible hemorrhoid present with excessive redundant tissue or other evidence of frequent recurrences; persistent bleeding with secondary anemia, or anal fissures.  The examiner should provide an opinion as to the impact of the hemorrhoids on the Veteran's vocational pursuits and whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to the hemorrhoids and the other service-connected disabilities.  If the Veteran is felt capable of work despite the service-connected disabilities, the examiner should describe what type of work and what accommodations would be necessary due to the service-connected disabilities. 

6.  Then readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).  



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  

